Title: To Alexander Hamilton from Robert Troup, 15 June 1791
From: Troup, Robert
To: Hamilton, Alexander


[New York] 15 June 1791
My dear friend
Your bill for 200 dollars was presented to me about half an hour ago & I paid it upon being presented. You need make no arrangements for the repayment of this money. I shall as soon as I can rid myself of a little business which now presses me write you concerning the state of our accounts. I entreat you at all times without the least hesitation to make use of me as you please. It is amongst the pleasures I value most for me to contribute to your convenience, to your fame, or to your happiness. Thank God I am happy to an extreme in my wife & children & have as little reason as any of my neighbours to complain of business. I devote myself to retirement & have abandoned the field of politics. I am mortally disgusted with the weakness of some of our associates & with the treachery of others of them. I never shall be indifferent to the interests of the Government or the wishes of those in our circle who have proved themselves worthy of confidence. This number is exceedingly small & of course it cannot break in materially upon my fixed & irrevocable design of collecting a little modiecum to enable me to quit the drudgery of the law & pursue my plan of ease and quietude. I do not see what the enemies of the Government can at present do or what is likely in future to be within the sphere of their power. Their barkings therefore I am determined to disregard.
King & I have availed ourselves of every opportunity of impressing Laurence with the necessity of his continuing amongst us. I fear the impressions we have made are but slight. We are without materials to make a proper sucessor of and I have resolved to distress myself no more about it. I suspect M. Smith is in keeping for the office. He is now one of our motley City representation.
There was every appearance of a pasionate courtship between the Chancellor, Burr, Jefferson & Madison when the two latter were in Town. Delenda est Carthago I suppose is the Maxim adopted with respect to you. They had better be quiet, for if they suceed they will tumble the fabric of the government in ruins to the ground. Upon this subject however I cannot say that I have the smallest uneasiness. You are too well seated in the hearts of the citizens of the Northern & Middle States to be hunted down by them. That your foes may be confounded & that your administration may encrease in sucess & lustre is the cordial wish of
My dear friend   Your affectionate
Rob. Troup
A Hamilton Esqr
